DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1, 2, 4-6, 8-21 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the limitation of “driving the first bearing and second bearing simultaneously at opposite and equal angular rates of motion to rotate the door in the first direction about the axis of rotation of the first bearing and to rotate the first bearing unit in the second direction about the axis ofPage 3 of 13Appl. No.: 17/290,923Amdt. Dated 11/23/2021 Reply to Office Action of 11/12/2021rotation of the second bearing, such that the door is moved away from the aperture, and driving the first bearing but not the second bearing to rotate the door about the axis of rotation of the first bearing .” The prior art does not disclose the above limitations whereby the first and second bearings of a payload door are simultaneously driven at opposite and equal rates to rotate the payload door to an open position. Cited references of Peterson and Colosimo do not disclose this function in opening a payload door, nor would it be obvious to modify the references to achieve this limitations. Further combing prior art references to achieve the claimed limitations would involve hindsight reasoning. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642